CLD-117                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                       No. 12-3740
                                       ___________

                                    PAUL J. BISHOP,
                                                        Appellant
                                             v.

                  THE OFFICE OF PERSONNEL MANAGEMENT;
                 THE DEPARTMENT OF HOMELAND SECURITY
                    ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civ. No. 2-12-cv-00004)
                      District Judge: Honorable Kevin McNulty
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 14, 2013

          Before: RENDELL, JORDAN, VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: February 28, 2013)
                                         _________

                                        OPINION
                                        _________

PER CURIAM

      Paul J. Bishop appeals pro se from the order of the District Court dismissing his

complaint. We will affirm.
                                             1
       The Department of Homeland Security (“DHS”) terminated Bishop’s employment

as a border protection specialist in 2007. Bishop sought review by the Office of Special

Counsel, which rejected his challenge, and then appealed to the Merit Systems Protection

Board (“MSPB”), which upheld his termination. See Bishop v. DHS, No. 2:10-cv-1095,

2010 WL 5392897, at *1 (D.N.J. Dec. 21, 2010). The civil action at issue here is

Bishop’s third arising from these events.

       Bishop’s first complaint sought reinstatement to his position on the ground that the

DHS breached a purported contract by improperly terminating him on the basis of

disclosures that he made while attempting to resolve a claim before the Equal

Employment Opportunity Commission. (D.N.J. Civ. No. 10-cv-01095.) The District

Court transferred the complaint to the United States Court of Appeals for the Federal

Circuit to be treated as a petition for review because (with exceptions not relevant here)

that court has exclusive jurisdiction to review the MSPB’s rulings. See 5 U.S.C. §

7703(b)(1)(A). Bishop did not pursue the petition, however, and that court dismissed it.

(Fed. Cir. No. 11-3052, Feb. 2, 2011.) Instead of pursuing that petition, Bishop filed

another nearly identical complaint in the District Court. (D.N.J. Civ. No. 11-cv-00573.)

The District Court dismissed that complaint, and Bishop did not appeal.

       Bishop then filed the complaint at issue here. This time, he brought a claim under

the Privacy Act seeking an order requiring defendants to “correct” the purportedly

inaccurate records that led to his termination. He also alleged that defendants refused his

                                             2
requests under the Freedom of Information Act (“FOIA”) for his personnel file, which he

claimed would reveal that his termination was illegal. In addition, he repeated his

allegations regarding the purported misuse of his EEOC-related disclosures, claimed that

his termination was otherwise wrongful, and sought damages for his “loss of salary and

career opportunities.” The District Court dismissed Bishop’s complaint, and Bishop

appeals. We have jurisdiction under 28 U.S.C. § 1291.

       The District Court declined to exercise jurisdiction over Bishop’s FOIA claim as a

prudential matter because he has not exhausted his administrative remedies by

administratively appealing the DHS’s denials of his FOIA requests. See McDonnell v.

United States, 4 F.3d 1227, 1240-41 & n.9 (3d Cir. 1993). The District Court also

dismissed Bishop’s Privacy Act claim because his request to “correct” his personnel

actually constitutes an attempt to relitigate the merits of his termination. See Douglas v.

Agric. Stabilization and Conservation Bd., 33 F.3d 784, 785 (7th Cir. 1994).

       Bishop has raised no substantial challenge to these rulings on appeal. Instead, he

repeats the allegations from his prior complaints, belatedly challenges the transfer of his

first complaint to the Federal Circuit, and raises other inapposite arguments that do not

require discussion. After nevertheless reviewing the matter de novo, we agree that

dismissal was warranted for the reasons explained by the District Court. We add that

Bishop could have sought a subpoena for his records before the MSPB, see 5 U.S.C. §

1204(b)(2)(A), and could have sought relief on review from any refusal to permit it, see

                                             3
Baker v. Dep’t of Health & Human Servs., 912 F.2d 1448, 1457 (Fed. Cir. 1990)

(reviewing MSPB’s refusal to issue subpoena). For these reasons, we will affirm the

judgment of the District Court. Bishop’s motion to expedite this appeal and his other

requests in that motion are denied.




                                            4